Citation Nr: 1722623	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  16-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The appellant claims as the surviving spouse of the Veteran, who had active service from August 1970 to August 1972.  

In May 2016, the appellant requested a personal hearing at the local RO before a Veterans Law Judge (Travel Board hearing).  While the requested hearing has not yet been held, the Board is reopening and granting service connection for the cause of death, constituting a full grant of benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, the hearing request is rendered moot.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman based on interpretation of law of general application reflected in recent amendments to VA regulations.  Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at the U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  82 Fed. Reg. 4173 (Jan. 13, 2017).  The undersigned is granting the motion and advancing the appeal on the docket based upon the interpretation of law of general application affecting claims for benefits related to exposure to contaminated water at Camp Lejeune.  38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune from December 1970 to August 1972. 

2.  The Veteran died in June 2007; the death certificate lists the immediate cause of death as pancytopenia due to, or as a consequence of, cryptogenic organizing pneumonia and hairy cell leukemia.  

3.  An unappealed September 2007 rating decision denied service connection for the cause of death on the basis that the Veteran was not service-connected for any disabilities prior to death and the cause of death was not related to active service.

4.  An unappealed October 2010 rating decision declined to reopen service connection for the cause of death on the basis that no new or material evidence had been submitted to substantiate the claim. 

5.  The evidence received since the September 2007 and October 2010 rating decisions relates to an alternative theory of entitlement to service connection - a relationship between leukemia (a contributory cause of death) and exposure to contaminated water at Camp Lejeune during service.

6.  Hairy cell leukemia contributed substantially or materially to cause the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision to deny service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The October 2010 rating decision that declined to reopen service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  New and material evidence has been received to reopen service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.	 § 3.156 (2016).

4.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Reopening Service Connection for the Cause of the Veteran's Death

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a claimant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

The appellant seeks to reopen service connection for the cause of the Veteran's death.  The original claim for service connection, filed in June 2007, was denied in September 2007 on the basis that he was not service-connected for any disabilities prior to death and the cause of death was not related to active service.  She did not appeal or submit any new and material evidence within the applicable one-year period and the decision became final.  In October 2010, the RO declined to reopen service connection for the cause of death on the basis that no new or material evidence had been submitted to substantiate the claim.

The evidence of record received since the September 2007 and October 2010 rating decisions is new and material.  The new evidence includes a May 2013 written statement in which the appellant asserted that the Veteran's death was caused by exposure to contaminated drinking water at Camp Lejeune.  This evidence is also material because it addresses an alternative theory of entitlement to service connection, which triggered VA's duty to assist by obtaining a VA medical opinion in May 2015.  As such, the evidence is new and material and the claim is reopened.   

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at Camp Lejeune from August 1, 1953, to December 31, 1987.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  82 Fed. Reg. 4173 (Jan. 13, 2017).  

In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a veteran, former reservist, or member of the National Guard must show the following: (1) that he or she served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) that he or she currently suffers from a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309(f); and (3) that the current disease process manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(7), 3.309(f).  

The Veteran died in June 2007.  The death certificate lists the immediate cause of death as pancytopenia due to, or as a consequence of, cryptogenic organizing pneumonia and hairy cell leukemia.  At the time of death, service connection had not been established for any disability.  The appellant contends that his death was caused or contributed by leukemia that was related to exposure to contaminated drinking water at Camp Lejeune.  

Turning to the merits of the case, the Veteran has confirmed service at Camp Lejeune from December 1970 to August 1972.  Next, the evidence reflects that he was diagnosed with leukemia, which is included on the list of diseases associated with exposure to contaminants in the water supply at Camp Lejeune under 38 C.F.R. § 3.309(f).  Further, he was treated for active leukemia prior to his death; therefore, leukemia manifested to a degree of at least 10 percent since service separation.  38 C.F.R. § 4.117, Diagnostic Code 7703 (leukemia) (2016).  

As noted above, the death certificate specifically lists hairy cell leukemia as a contributory cause of death.  In a May 2015 medical opinion, the health care provider noted that the Veteran was diagnosed with hairy cell leukemia in 1986 and died from complications related to treatment for the disease.  

Therefore, the weight of the evidence supports a finding that hairy cell leukemia contributed substantially or materially to the Veteran's death.  As such, service connection for the cause of the Veteran's death is warranted and the appeal is granted.    

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159. The Board is reopening and granting service connection for the cause of the Veteran's death, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  


ORDER

As new and material evidence has been received, the appeal to reopen service connection for the cause of the Veteran's death is granted.

DIC based on service connection for the cause of the Veteran's death is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


